Case 0:20-cv-60416-AMC Document 89 Entered on FLSD Docket 07/08/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-60416-CIV- CANNON/HUNT

  TOCMAIL INC., a Florida corporation,

                 Plaintiff,
  v.

  MICROSOFT CORPORATION, a
  Washington corporation,

              Defendant.
  _____________________________________/

   PLAINTIFF’S UNOPPOSED MOTION TO FILE VIDEO AND AUDIO EVIDENCE IN
     SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT, STATEMENTS OF
           FACTS AND OTHER SUMMARY JUDGMENT MEMORANDA

         Plaintiff, TocMail Inc. (“TocMail” or “Plaintiff”), by and through undersigned counsel and

  without opposition from Defendant, MICROSOFT CORPORATION (“Defendant” or

  “Microsoft”), hereby respectfully moves for leave to file video and audio files as evidence in

  support of Plaintiff’s Motion for Summary Judgment (“Motion for Summary Judgment”) and

  Statements of Material Facts (“Statement of Fact”), as well as in support of other Summary

  Judgment Memoranda, and in support thereof states:

         1.      This is a false advertising case regarding various Microsoft promotions. Relevant

  audio and video files were produced as ESI during discovery in this case, including a Microsoft

  video that contains one of the subject false advertisements at issue.

         2.      On or before July 9, 2021, Plaintiff intends to file Plaintiff’s Motion for Summary

  Judgment and supporting Statement of Material Facts. In support, Plaintiff intends to cite to certain

  audio and/or video files produced in discovery in this case, including at least the Microsoft video
Case 0:20-cv-60416-AMC Document 89 Entered on FLSD Docket 07/08/2021 Page 2 of 3




  that contains a subject false advertisement. That video, and potentially other video and audio files,

  are highly relevant.

         3.      Parties are unable to file video and audio files electronically through the Court’s

  CM/ECF filing system. Rather, parties are required to request the Court for an Order to file video

  and audio files conventionally.

         4.      Thus, Plaintiff respectfully requests the Court for an Order to permit Plaintiff to file

  video and/or audio files conventionally via a flash drive or in such other manner as the Court deems

  appropriate. Plaintiff’s request is specifically for its upcoming Motion for Summary Judgment

  and Statement of Material Facts. However, Plaintiff also requests authorization to file video and

  audio files in support of other Summary Judgment memoranda, including a Response to any

  Motion for Summary Judgment filed by Microsoft and Plaintiff’s Reply Brief.

         WHEREFORE, Plaintiff, TOCMAIL INC, respectfully requests this Court to enter an

  Order permitting Plaintiff to file video and audio files in support of its Motion for Summary

  Judgment, Statements of Material Facts and other Summary Judgment memoranda, and for such

  other and further relief this Court deems just and proper.

                         CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that counsel for the movant conferred

  with all parties who may be affected by the relief sought in this motion, including counsel for the

  Defendant, and Defendant does not oppose to the relief sought in this Motion.

                                                  /s/Joshua D. Martin____________
                                                 Joshua D. Martin, Esq.


  Dated: July 8, 2021                            Respectfully submitted,
                                                 By: /s/Joshua D. Martin
                                                 Joshua D. Martin
                                                 Florida Bar No. 028100

                                                    2
Case 0:20-cv-60416-AMC Document 89 Entered on FLSD Docket 07/08/2021 Page 3 of 3




                                               josh.martin@johnsonmartinlaw.com
                                               JOHNSON & MARTIN, P.A.
                                               500 W. Cypress Creek Rd., Suite 430
                                               Fort Lauderdale, Florida 33309
                                               Telephone: (954) 790-6699
                                               Facsimile: (954) 206-0017

                                               Attorneys for Plaintiff, TocMail Inc.


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on this 8th day of July 2021, I electronically served the

  foregoing document on all counsel of record on the attached service list via electronic mail.

                                        By:    /s/ Joshua D. Martin
                                               Joshua D. Martin

                                          SERVICE LIST
                        TOCMAIL INC. v. MICROSOFT CORPORATION
                                20-60416-CIV- CANNON/HUNT
 Joshua D. Martin                             Francisco O. Sanchez
 E-Mail: josh.martin@johnsonmartinlaw.com
 JOHNSON & MARTIN, P.A.                       E-Mail: sanchezo@gtlaw.com
 500 W. Cypress Creek Rd.                             orizondol@gtlaw.com
 Suite 430                                    Evelyn A.  Cobos
 Fort Lauderdale, Florida 33309               E-Mail: cobose@gtlaw.com
 Telephone: (954) 790-6699                            FLService@gtlaw.com
 Facsimile: (954) 206-0017                    GREENBERG TRAURIG, P.A.
                                              333 S.E. 2nd Avenue, Suite 4400
                                              Miami, Florida 33131
                                              Telephone: (305) 579-0500
                                              Facsimile: (305) 579-0717

                                                  Mary-Olga Lovett (admitted pro hac vice)
                                                  E-Mail: lovettm@gtlaw.com
                                                  Rene Trevino (admitted pro hac vice)
                                                  E-Mail: trevinor@gtlaw.com
                                                  GREENBERG TRAURIG LLC
                                                  1000 Louisiana Street, Suite 1700
                                                  Houston, Texas 77002
                                                  Telephone: (713) 374-3541
                                                  Facsimile: (713) 374-3505



                                                  3
